                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN PATELLA, a sole proprietor doing business as     )
“LittleJohn’s” and doing business as “Platinum;” TERRY

)
SMITH KING, a sole proprietor doing business as         )
“Roosters;” and JONATHAN MAURICE BROWN, a sole )
proprietor doing business as “Big Time Barbershop; on   )
behalf of themselves and all others similarly situated, )
                                                        )
                                           Plaintiffs,  )
                                                        ) Case No. 1:20-cv-00433
  vs.                                                   )
                                                        )
PEOPLE’S REPUBLIC OF CHINA;                             )
THE COMMUNIST PARTY OF CHINA;                           )
NATIONAL HEALTH COMMISSION OF THE                       )
PEOPLE’S REPUBLIC OF CHINA; MINISTRY OF                 )
EMERGENCY MANAGEMENT OF THE PEOPLE’S                    )
REPUBLIC OF CHINA; MINISTRY OF CIVIL                    )
AFFAIRS OF THE PEOPLE’S REPUBLIC OF                     )
CHINA; PEOPLE’S GOVERNMENT OF HUBEI                     )
PROVINCE, PEOPLE’S GOVERNMENT OF                        )
CITY, WUHAN INSTITUTE OF VIROLOGY;                      )
and CHINESE ACADEMY OF SCIENCES,                        )
                                                        )
                                           Defendants.  )


                               VOLUNTARY DISMISSAL


      COME NOW Plaintiffs, on behalf of themselves and all those similarly situated, by

and through their undersigned counsel, pursuant to the provisions of Rule 41 (a)(1)(A) of

the Federal Rules of Civil Procedure, and hereby voluntarily dismiss the following

Defendants from this action:

      NATIONAL HEALTH COMMISSION OF
      THE PEOPLE’S REPUBLIC OF CHINA;

      MINISTRY  OF EMERGENCY MANAGEMENT
      Case 1:20-cv-00433-TDS-JEP               OF10/29/20 Page 1 of 2
                                 Document 4 Filed
      THE PEOPLE’S REPUBLIC OF CHINA;

      MINISTRY OF CIVIL AFFAIRS OF
      THE PEOPLE’S REPUBLIC OF CHINA;

      PEOPLE’S GOVERNMENT OF HUBEI PROVINCE;

      PEOPLE’S GOVERNMENT OF CITY OF WUHAN; and

      CHINESE ACADEMY OF SCIENCES



Respectfully submitted, this 29 day of October 2020.

      /S/ James Barrett Wilson Jr.
      Attorney-at-Law




       Case 1:20-cv-00433-TDS-JEP Document 4 Filed 10/29/20 Page 2 of 2
